DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 10 May 2022.
Please note that since the previous Office action, this application has been transferred to a different examiner (Harward).

Election/Restrictions
Claims 2–5 and 9–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 Dec 2018.

Status of the Claims
Withdrawn: 2–5 and 9–20
Examined herein: 1 and 6–8

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/702723 is acknowledged.
The examiner has been unable to find sufficient support in 14/702723 for the following limitations of claim 1: a urine capture basin with "a concave shape", a urine sample cell with "a urine entry aperture" and a "urine exit aperture", or "a controller" as described.  Hence, in this action, all claims are examined as though they had an effective filing date of 18 Jul 2017.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure of the priority applications.

Withdrawn Rejections
The rejection of claims 1 and 6–8 under 35 USC § 102 is hereby withdrawn in view of Applicant's persuasive argument that Mantele does not teach all claim limitations (Reply of 8 Jul 2022, pp. 6–8).

Claim Interpretation
In claim 1, the statement that "wherein the controller actuates the spectrometer to take a spectral reading and receives data from the spectrometer" describes a function performed by the controller.  "[A]pparatus claims cover what a device is, not what a device does." (Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 at 1528 (CAFC 1990)).  The additional description that the controller "actuates the spectrometer … and receives data from the spectrometer" does not impose any additional structural limitations on the controller; it does not impose any additional limitations on what the controller is.  Hence, this claim element does not impose any substantial limitations on the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hall, et al. (US 2015/0342574) .
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 1 is directed to a system comprising:
(a)	"a toilet bowl comprising"
(i)	"an inner wall"
(ii)	"at least one flush water dispenser …"
(b)	"a urine capture basin comprising"
(i)	"a concave shape"
(ii)	"an upper rim …"
(c)	"a urine sample cell … comprising"
(i)	"an upper end and a lower end"
(ii)	"a first side and a second side …"
(iii)	"a urine entry aperture …"
(iv)	"a urine exit aperture …"
(d)	"a fiber optic spectrometer comprising"
(i)	"a light emitting fiber optic cable …"
(ii)	"a light receiving fiber optic cable …"
(e)	"a controller comprising"
(i)	"a non-transitory computer readable medium"
(ii)	"a machine-readable storage medium …"
With respect to claim 1, Hall teaches 
(a)	a toilet bowl with …
(i)	an inside surface (23 @ Fig. 1)
(ii)	rim holes through which flush water is expelled (24 @ Fig. 1)
(b)	a urine specimen capture bowl (Fig. 2)
(i)	a "bowl" by definition has "a concave shape" as illustrated (Fig. 2)
(ii)	a "mounting flange" (12a @ Fig. 2)
(c)	a "urine capture device" (60 @ Fig. 7A) having
(i)	a "urine capture slit" with a top and a bottom (61 @ Fig. 7B)
(ii)	the "urine capture slit" also has two opposing "internal sides" (63a, 63b @ Fig. 7B)
(iii)	the "urine capture slit" has a urine entry opening at the top …
(iv)	and a urine exit opening at the bottom (Fig. 7B; see also 0096: "the urine sample simply flows through the slit")
(d)	a spectrometer (40 @ Fig. 5) with a light source (42 @ Fig. 5) wherein
(i)	light passes through one fiber optic cable (64a @ Fig. 7B), out an aperture and through the captured urine specimen (68a @ Fig. 7B)
(ii)	light that has passed through the urine specimen passes into another aperture (68b @ Fig. 7B) and is passed through another fiber optic cable (64b @ Fig. 7B)
(e)	the spectrometer also includes a microprocessor (35 @ Fig. 5) an a control board (50 @ Fig. 5)
(i,ii)	to perform the functions of "processing the data received from the spectrometry device", "uploading the data received from the spectrometry device" and "maintaining registered user data" (0075), the control board must include computer- and machine-readable storage media
Hall therefore anticipates the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dou, et al. (US 5,815,260).
With respect to claim 1, Dou teaches 
(a)	a toilet bowl with …
(i)	an inside surface (3 @ Fig. 1A)
(ii)	a water hole through which flush water flows into the toilet bowl (9 @ Fig. 1A)
(b)	a urine collector (4 @ Fig. 1A) that, as illustrated, includes
(i)	a concave shape (6:62) …
(ii)	… and an upper rim below the water hole, such that "wash water … flows out from the water hole 9, to wash a bowl 3 and a urine collector 4" (6:58–61)
(c)	a "scupper" (35 @ Fig. 1A; 7:17–32) having
(i)	a top and a bottom …
(ii)	… and an internal channel …
(iii)	a urine entry opening at the top …
(iv)	… and a urine exit opening at the bottom
(d)	a spectrodetector (10 @ Fig. 2) with a light source (14 @ Fig. 2) with
(i)	an "excitation light fiber member" (5 @ Fig. 2)
(ii)	a "light receiving fiber member" (6 @ Fig. 2)
(e)	the spectrometer also includes a data processing part (11 @ Fig. 2), which may be a programmed computer (3:38–67)
(i,ii)	a computer with software necessarily includes computer- and machine-readable storage media
Dou therefore anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6–8 are rejected under 35 U.S.C. 103 as being unpatentable over Hall as applied to claim 1 above, and further in view of Yong-Bok, et al. (KR 200174147 Y1).
Hall teaches a toilet with a urine collection bowl with a urine exit, which is covered by "a valve that selectively closes or opens the opening as needed to either retain a urine specimen in the capture bowl or to release the specimen from the capture bowl" (0070; 13a @ Fig. 4).  In Hall, the valve pinches the opening closed (0070), whereas in the claimed invention, "a hinge connects the urine exit cover to the urine sample cell".
With respect to claim 6, Yong-Bok teaches a drain valve with reduced leakage.  This valve includes a lid (250 @ Fig. 3a) connected to the valve housing by a hinge (251 @ Fig. 3a).
With respect to claim 7, Yong-Bok teaches a torsion spring that holds the lid closed (270 @ Fig. 3a).
With respect to claim 8, Yong-Bok teaches a motor (300 @ Fig. 1), a link (240 @ Fig. 1).  The link connects the motor arm and the lid, such that when the motor is powered, it pulls on the link, lifting the lid and opening the valve.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the valve of Yong-Bok in the urine collection system of Hall, because Yong-Bok teaches that the valve has reduced leakage.  Given that the system of Hall does not require any specific type of drain valve, and that the drain valve of Yong-Bok could be used for any kind of liquids, and the drain valves in both Hall and Yong-Bok are both motor-actuated, said practitioner would have readily predicted that urine collection system of Hall could successfully use the hinged valve of Yong-Bok to control urine sample flow.  The invention is therefore prima facie obvious.

Claims 6–8 are rejected under 35 U.S.C. 103 as being unpatentable over Dou as applied to claim 1 above, and further in view of Yong-Bok, et al. (KR 200174147 Y1).
Dou teaches a toilet with a urine collection bowl with a urine exit via a scupper, and that the scupper needs to designed such that the urine "remains in the urine collector for at least a time necessary for measurement" (7:19–2).  Dou does not teach that the scupper includes "a urine exit cover".  
With respect to claim 6, Yong-Bok teaches a drain valve with reduced leakage.  This valve includes a lid (250 @ Fig. 3a) connected to the valve housing by a hinge (251 @ Fig. 3a).
With respect to claim 7, Yong-Bok teaches a torsion spring that holds the lid closed (270 @ Fig. 3a).
With respect to claim 8, Yong-Bok teaches a motor (300 @ Fig. 1), a link (240 @ Fig. 1).  The link connects the motor arm and the lid, such that when the motor is powered, it pulls on the link, lifting the lid and opening the valve.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the valve of Yong-Bok in the urine collection system of Dou, because Yong-Bok teaches that the valve has reduced leakage, and using a drain valve provides better control of urine flow, thereby ensuring that the urine remains in the bowl long enough for analysis.  Given that the drain valve of Yong-Bok could be used for any kind of liquids, said practitioner would have readily predicted that urine collection system of Dou could successfully use the hinged valve of Yong-Bok to control urine sample flow.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631